940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond L. ANDERSON, Jr., Plaintiff-Appellant,v.Robert L. GREEN, Jr., William Carter, John Wigginton,Secretary, Corrections Cabinet, Franklin CountyRegional Jail, Hunter Hay, Defendants-Appellees.
No. 91-5304.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and BENJAMIN F. GIBSON, Chief District Judge.*

ORDER

2
This pro se Kentucky plaintiff appeals the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  He moves for the appointment of counsel.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Raymond L. Anderson, Jr., alleged that defendants violated his due process rights by their failure to follow established policy and procedure regarding his preliminary parole revocation hearing.  He also alleged that he was denied access to the courts because he was provided with insufficient stamps and envelopes.


4
The original complaint was filed in September 1988.  In June 1989, the magistrate recommended that defendants' motion for summary judgment should be granted and the case be dismissed.  Anderson objected to the recommendation and sought leave to amend the complaint.  Leave to amend was granted in May 1990.  Anderson was ordered to file his amended complaint within 20 days of entry of the order granting leave.


5
Approximately five months later, Anderson was ordered to show cause why he had not filed his amended complaint.  In January 1991, the magistrate recommended that the action be dismissed for lack of prosecution.  Upon review in light of Anderson's objections, the district court adopted the magistrate's report and dismissed the case.


6
Upon review, we conclude that the district court's order of dismissal was not an abuse of discretion, and is supported by the district court's findings of fact.


7
Accordingly, the motion for appointment of counsel is denied and the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, Chief U.S. District Judge for the Western District of Michigan, sitting by designation